Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 1, the phrase “wherein the maximum static friction coefficient ranges from 0.33-0.78” is lacking support and antecedent basis for this terminology.   Although, this can’t be added to the specification because this is new matter, see the rejection below.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, the phrase “wherein the maximum static friction coefficient ranges from 0.33-0.78” is new matter.   There is no support for this range in the specification and moreover there is no support for the surface to be material such as rayon and sandpaper which have these COF as applicant has argued as support for these COF (see applicant remarks filed 5/5/2022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0159017 (Martin).
Regarding claims 1-3, Martin teaches a separate protection component (boot 100) for protecting an ankle (the boot will inherently protect the ankle of the wearer), the separate protection component comprising: 
a first covering body (outer shell 110) including a first covering surface (upper 114) and a first bottom portion (sole 112), the first covering surface being connected to the first bottom portion to form a first receiving space and a first hole (opening on top); and 
a second covering body (liner 160) disposed in the first receiving space, the second covering body including a second covering surface (upper 164) and a second bottom portion (sole 162), the second covering surface being connected to the second bottom portion to form a second receiving space for receiving the ankle and a second hole (opening on top for insertion of wearer’s foot), the second covering surface being connected to the second bottom portion, wherein a sliding surface of the second bottom portions contacts a contact surface of the of the first bottom portion so the sliding surface overlaps the contact surface by a first contact area (the liner 160 when fully placed within the outer shell 110 makes contact between the bottom sole 162 of the liner 160 and the inner surface of the sole 112 of the outer shell), 
wherein, when the first bottom portion is applied with an external force and the external force is not less than a maximum static friction coefficient (when the surfaces are in contact with each other they will inherently provide a maximum static friction coefficient; moreover Martin teaches a plurality of numbs or projection are used to discourage sliding between the sole 162 and the shell 110 (see paragraph 0023)), the contact surface moves in a direction so that the contact area between the contact surface and the sliding surface is changed from the first contact area to a second contact area (the liner is removable and therefore when a sufficient force is applied the liner will be partially removed and therefore it will be moved to a second contact area);
Martin lacks teaching the maximum static friction coefficient ranges from 0.33-0.78.   However, it would appear to be an obvious design choice to vary the material of the surfaces to obtain a maximum static friction coefficient ranges from 0.33-0.78 as claimed inasmuch as a number of different materials and hence different static friction coefficient ranges would appear to be suitable depending on the individual wearer and the type of material.  It is considered to have been obvious to develop workable or even optimum ranges for such variables.  Since the applicant has not demonstrated or even alleged that these specifically claimed static friction coefficient values or range produces any unexpected results, it is concluded that it would have been obvious for an artisan with ordinary skill to determine a workable or even optimum range of static friction coefficient and thereby arrive with a value in the range as claimed by the applicant.  This view is buttressed by applicant's disclosure which does not reveal the type of material used and therefore applicant doesn’t disclose a static friction coefficient value or ranges.
With regard to claims 7-9, as noted above, the liner 160 is removable and therefore when a sufficient force is applied the liner will be partially removed from the shell 110 and therefore it will be moved to a second contact area which is smaller than the first contact area.  The liner can be partially removed and therefore will have a smaller contact area.  With regard to claim 8, the contact area could be no greater than 5 square centimeters (e.g. when the liner and the shell surfaces are barely making contact it would be at 1 square centimeter or less).  See figure 3 of the instant application is shown to represent the contact area is no greater than 5 square centimeters.  The liner (160) as taught by Martin, is removable therefore is capable of being in contact area with regard to the shell (110) of no greater than 5 square centimeters, such as when the liner and the shell make contact similar to what is shown in figure 3 of the instant application.  With regard to claim 9, when the liner (160) is being removed from the shell (110), the second covering body will be separating from the first covering body as claimed.
With regard to claim 10, see paragraph 0023, lines 7-11 of Martin.  The textured surface can be nibs or projections which therefore form a grooved shaped surface as claimed (grooves are formed between the plurality of nibs and/or projections).  Moreover, the textured surface “may be desirable’ and therefore the contact surfaces could continue to remain smooth surfaces between them.
Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive. 
Applicant argues Martin doesn’t teach the coefficient range as claimed.
In response, this range as now claimed is new matter, see the rejection above and therefore this argument is moot.  Moreover, the examiner has changed the 35 USC 102 rejection to a 35 USC 103 rejection inasmuch as Martin doesn’t teach this range but it would have been obvious.
	Applicant has provided tables of coefficients of friction between different materials but such tables don’t shed any light with respect to the claims inasmuch as the different materials hasn’t been claimed.  The static coefficient of friction is defined as a measure of the amount of friction existing between two surfaces at rest.  In order for motion to take place, the static coefficient of friction must be overcome.  
A review of the disclosure reveals that applicant hasn’t disclosed the materials for these surfaces (i.e. sliding surface 1442 and the contact surface 1242) and therefore the maximum static coefficient between these two surfaces is not known and/or what is the value or range of the maximum static coefficient which exist between the sliding surface and the contact surface.  The static coefficient of friction is defined as a measure of the amount of friction existing between two surfaces at rest.  In order for motion to take place, the static coefficient of friction must be overcome.  The disclosure only talks about an “external force” being applied and the value of this external force is also not disclosed.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556